Case 2:19-cv-03096-AG-FFM Document 63 Filed 11/12/20 Page 1 of 1 Page ID #:1031



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
      ROVI GUIDES, INC.,
10
                         Plaintiff,
11                                                      Case No. 2:19-cv-03096-AG-FFM
                 V.
12
   COMCAST CORPORATION; COMCAST                         ORDER GRANTING JOINT
13 CABLE COMMUNICATIONS, LLC;                           STIPULATION OF DISMISSAL
   COMCAST CABLE COMMUNICATIONS
14 MANAGEMENT, LLC; COMCAST
   BUSINESS COMMUNICATIONS, LLC;
15 COMCAST HOLDINGS CORPORATION;
   COMCAST SHARED SERVICES, LLC;
16 COMCAST OF SANTA MARIA, LLC; and
   COMCAST OF LOMPOC, LLC,
17
18                       Defendants.
19
                      ORDER GRANTING JOINT STIPULATION OF DISMISSAL
20
21         This matter is before the Comi on the Joint Stipulation of Dismissal. The Comi, having
22 considered the matter and being so advised, GRANTS this motion.
23
            IT IS SO ORDERED.
24
     Date: November 12, 2020
25                                                   PHILIP S. GUTIERREZ
26                                                   CHIEF UNITED STATES DISTRICT JUDGE

27
28

                           ORDER GRANTING JOINT STIPULATION OF DISMISSAL
